Name: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 18 December 1984 applying for 1985 the generalized tariff preferences for certain steel products originating in developing countries
 Type: Decision
 Subject Matter: trade policy
 Date Published: 1984-12-27

 Avis juridique important|41984D063784/637/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 18 December 1984 applying for 1985 the generalized tariff preferences for certain steel products originating in developing countries Official Journal L 338 , 27/12/1984 P. 0225+++++( 1 ) OJ NO L 148 , 28 . 6 . 1968 , P . 1 . ( 2 ) OJ NO L 41 , 14 . 2 . 1983 , P . 113 AND OJ NO L 237 , 27 . 8 . 1983 , P . 1 . ( 3 ) ENTRY UNDER THIS SUBHEADING IS SUBJECT TO THE CONDITIONS TO BE DETERMINED BY THE COMPETENT AUTHORITIES . DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , OF 18 DECEMBER 1984 APPLYING FOR 1985 THE GENERALIZED TARIFF PREFERENCES FOR CERTAIN STEEL PRODUCTS ORIGINATING IN DEVELOPING COUNTRIES ( 84/637/ECSC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , IN AGREEMENT WITH THE COMMISSION , HAVE DECIDED AS FOLLOWS : ARTICLE 1 1 . FROM 1 JANUARY TO 31 DECEMBER 1985 , THE CUSTOMS DUTIES APPLICABLE TO THE PRODUCTS LISTED IN ANNEXES I AND II SHALL BE TOTALLY SUSPENDED WITHIN THE FRAMEWORK OF TARIFF QUOTAS AND CEILINGS . IMPORTS INTO GREECE OF THE PRODUCTS REFERRED TO ABOVE SHALL BE SUBJECT TO THE CUSTOMS DUTIES ESTABLISHED IN ACCORDANCE WITH ARTICLE 117 OF THE ACT OF ACCESSION OF 1979 . 2 . THE ARRANGEMENTS PROVIDED FOR IN PARAGRAPH 1 SHALL APPLY SOLELY : - IN ALL CUSTOMS AREAS OF THE COMMUNITY , TO EACH OF THE COUNTRIES OR TERRITORIES LISTED IN COLUMN 4 OF ANNEX I AGAINST EACH CATEGORY OF PRODUCTS LISTED IN COLUMNS 2 AND 3 , - IN THE COMMUNITY , TO EACH OF THE OTHER COUNTRIES OR TERRITORIES LISTED IN ANNEX III , WITH THE EXCEPTION OF YUGOSLAVIA , FOR THE SAME CATEGORIES OF PRODUCTS , - IN THE COMMUNITY , TO EACH OF THE COUNTRIES OR TERRITORIES LISTED IN ANNEX III FOR THE OTHER CATEGORIES OF PRODUCTS IN ANNEX II . 3 . PREFERENTIAL ENTRY AS PROVIDED FOR IN THIS DECISION SHALL BE SUBJECT TO CONFORMITY WITH THE DEFINITION OF THE ORIGIN OF PRODUCTS DETERMINED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 14 OF REGULATION ( EEC ) NO 802/68 ( 1 ) . HOWEVER , THE COMMUNITY PREFERENCE ARRANGEMENTS APPLICABLE TO YUGOSLAVIA SHALL RESULT EXCLUSIVELY FROM THE PROVISIONS CONTAINED IN THE AGREEMENT WITH THAT COUNTRY CONCERNING ECSC PRODUCTS ( 2 ) ; CONSEQUENTLY , FOR PRODUCTS SUBMITTED UNDER THE SAID AGREEMENT TO COMMUNITY TARIFF CEILINGS OR LISTED IN ANNEX I TO THIS DECISION , THE MOVEMENT CERTIFICATE EUR.1 SHALL BE DEEMED THE ONLY DOCUMENTARY EVIDENCE FOR THE GRANTING OF TARIFF PREFERENCES . 4 . THE COMMUNITY TARIFF QUOTAS AND CEILINGS SHALL BE ADMINISTERED IN ACCORDANCE WITH THE PROVISIONS SET OUT BELOW . SECTION I PROVISIONS CONCERNING THE ADMINISTRATION OF THE COMMUNITY TARIFF QUOTAS RELATING TO PRODUCTS LISTED IN ANNEX A ARTICLE 2 THE TOTAL SUSPENSION OF CUSTOMS DUTIES WITHIN THE LIMITS OF THE COMMUNITY TARIFF QUOTAS REFERRED TO IN ARTICLE 1 ( 1 ) SHALL BE ACCORDED TO EACH COUNTRY OR TERRITORY LISTED IN COLUMN 4 OF ANNEX I IN RESPECT OF THE PRODUCTS INDICATED AGAINST ITS NAME IN COLUMNS 2 AND 3 TOGETHER WITH DETAILS IN COLUMN 5 OF THE AMOUNT OF THE INDIVIDUAL QUOTAS . ARTICLE 3 1 . THE MEMBER STATES SHALL ADMINISTER THEIR TARIFF QUOTAS IN ACCORDANCE WITH THEIR OWN PROVISIONS . 2 . THE EXTENT TO WHICH A MEMBER STATE HAS USED UP ITS SHARE SHALL BE DETERMINED ON THE BASIS OF IMPORTS OF THE GOODS IN QUESTION WHICH HAVE BEEN ENTERED FOR FREE CIRCULATION , ON THE BASIS OF THE CUSTOMS VALUE OF THE SAID GOODS , AND WHICH ARE ACCOMPANIED BY A CERTIFICATE OF ORIGIN IN ACCORDANCE WITH THE RULES REFERRED TO IN ARTICLE 1 ( 2 ) . ARTICLE 4 EACH MEMBER STATE SHALL REINTRODUCE THE LEVYING OF DUTIES WHICH HAVE BEEN SUSPENDED IN RESPECT OF A COUNTRY OR TERRITORY LISTED IN COLUMN 4 OF ANNEX I AS SOON AS IT FINDS THAT THE CHARGES AGAINST ITS NATIONAL QUOTA OF THE PRODUCTS CONCERNED ORIGINATING IN THAT COUNTRY OR TERRITORY HAVE REACHED THE AMOUNT LAID DOWN IN COLUMN 6 OF ANNEX A . SECTION II PROVISIONS CONCERNING THE ADMINISTRATION OF THE COMMUNITY TARIFF CEILINGS RELATING TO THE PRODUCTS LISTED IN ANNEXES A AND B ARTICLE 5 SUBJECT TO ARTICLES 6 AND 7 , THE PREFERENTIAL TARIFF CEILING ARRANGEMENTS SHALL BE ACCORDED : - FOR PRODUCTS IN ANNEX I , TO EACH OF THE COUNTRIES OR TERRITORIES LISTED IN ANNEX III , OTHER THAN THOSE WHICH MAY BE LISTED IN COLUMN 4 OF ANNEX I , WITHIN THE LIMITS OF THE AMOUNTS SPECIFIED IN COLUMN 7 OF ANNEX I , AGAINST EACH CATEGORY OF PRODUCTS , - FOR PRODUCTS IN ANNEX II , TO THE COUNTRIES OR TERRITORIES LISTED IN ANNEX III , CONSIDERED INDIVIDUALLY , WITHIN THE LIMITS OF A COMMUNITY CEILING EQUAL TO THE HIGHEST MAXIMUM AMOUNT VALID FOR 1980 UNDER EACH OF THE PREFERENTIAL CEILINGS OPENED FOR THAT YEAR . THE INDIVIDUAL CEILING THUS ESTABLISHED SHALL BE INCREASED BY 2 % TO TAKE ACCOUNT OF THE APPLICATION BY GREECE OF COMMUNITY TARIFF PREFERENCES . ARTICLE 6 1 . AS SOON AS THE INDIVIDUAL CEILINGS FIXED OR CALCULATED IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 5 , WHICH ARE LAID DOWN FOR IMPORTS INTO THE COMMUNITY , UNDER THE CONDITIONS WHICH IT SHALL DETERMINE , OF PRODUCTS ORIGINATING IN ANY OF THE COUNTRIES OR TERRITORIES REFERRED TO IN ARTICLE 1 ( 2 ) , ARE REACHED AT COMMUNITY LEVEL , THE MEMBER STATES MAY AT ANY TIME , AT THE REQUEST OF ANY ONE OF THEM OR OF THE COMMISSION AND IN RESPECT OF THE WHOLE OF THE COMMUNITY , REINTRODUCE THE LEVYING OF THE CORRESPONDING DUTIES ON IMPORTS OF THE PRODUCTS IN QUESTION FROM EACH OF THE COUNTRIES OR TERRITORIES CONCERNED UNTIL THE END OF THE PERIOD REFERRED TO IN ARTICLE 1 ( 1 ) . 2 . WITHIN THE FRAMEWORK OF THE FOREGOING PROVISIONS , THE COMMISSION SHALL COORDINATE THE PROCEDURES FOR REINTRODUCING NORMAL CUSTOMS DUTIES , IN PARTICULAR BY NOTIFYING THE DATE COMMON TO THE WHOLE OF THE COMMUNITY AND DIRECTLY APPLICABLE IN EACH MEMBER STATE . THIS NOTIFICATION SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . 3 . HOWEVER , PARAGRAPHS 1 AND 2 SHALL NOT APPLY TO THE COUNTRIES LISTED IN ANNEX IV . ARTICLE 7 THE EXTENT TO WHICH CEILINGS HAVE BEEN USED UP SHALL BE DETERMINED AT COMMUNITY LEVEL ON THE BASIS OF IMPORTS CHARGED IN THE MANNER LAID DOWN IN ARTICLE 8 ( 1 ) AND ( 2 ) . SECTION III GENERAL PROVISIONS ARTICLE 8 1 . IMPORTS OF THE PRODUCTS IN QUESTION SHALL BE CHARGED AGAINST THE QUOTA SHARES AND COMMUNITY CEILINGS AS AND WHEN THE PRODUCTS ARE ENTERED FOR FREE CIRCULATION , ON THE BASIS OF THE CUSTOMS VALUE OF THE SAID PRODUCTS , AND ARE ACCOMPANIED BY A CERTIFICATE OF ORIGIN IN ACCORDANCE WITH THE RULES LAID DOWN IN ARTICLE 1 ( 2 ) . 2 . GOODS MAY BE CHARGED AGAINST A CEILING OR ADMITTED UNDER A TARIFF QUOTA ONLY IF THE CERTIFICATE OF ORIGIN REFERRED TO IN PARAGRAPH 1 IS PRESENTED BEFORE THE DATE ON WHICH THE LEVYING OF DUTIES IS REINTRODUCED . 3 . FOR THE PURPOSES OF THE APPLICATION OF THIS DECISION , THE VALUE OF THE ECU , IN WHICH THE PREFERENTIAL AMOUNTS ARE EXPRESSED , AND THE RATE OF CONVERSION INTO NATIONAL CURRENCIES SHALL BE THAT PROVIDED FOR IN THE COMMON CUSTOMS TARIFF . 4 . AN AMENDMENT TO THE LIST OF BENEFICIARIES , IN PARTICULAR BY THE ADDITION OF NEW COUNTRIES OR TERRITORIES , MAY ENTAIL A CORRESPONDING ADJUSTMENT TO COMMUNITY TARIFF QUOTAS OR CEILINGS . ARTICLE 9 1 . THE MEMBER STATES SHALL , WITHIN SIX WEEKS OF THE END OF EACH QUARTER AT THE LATEST , FORWARD TO THE STATISTICAL OFFICE OF THE EUROPEAN COMMUNITIES THE RELEVANT STATISTICAL DATA FOR THE PRODUCTS ENTERED FOR FREE CIRCULATION IN THE QUARTER CONCERNED UNDER GENERALIZED PREFERENTIAL TREATMENT IN ACCORDANCE WITH THE PROVISIONS OF THE PRESENT DECISION . THIS DATA , TRANSMITTED ACCORDING TO THE HEADINGS OF THE NOMENCLATURE OF GOODS FOR EXTERNAL TRADE STATISTICS OF THE COMMUNITY AND STATISTICS OF TRADE BETWEEN MEMBER STATES ( NIMEXE ) , SHALL SHOW THE COUNTRY OF ORIGIN , VALUE , QUANTITY AND ANY SUPPLEMENTARY UNITS AS DEFINED BY COUNCIL REGULATION ( EEC ) NO 1736/75 ( 3 ) . 2 . HOWEVER , IN THE CASE OF PRODUCTS IN ANNEX I SUBJECT TO QUOTAS , THE MEMBER STATES SHALL , BY THE 11TH DAY OF EACH MONTH AT THE LATEST , FORWARD THE LIST OF CHARGES EFFECTED DURING THE PREVIOUS MONTH . IN THE CASE OF PRODUCTS OF ANNEX A SUBJECT TO CEILINGS , THE MEMBER STATES SHALL FORWARD TO THE COMMISSION , AT ITS REQUEST AND UNDER THE SAME CONDITIONS , THE LIST OF CHARGES EFFECTED DURING THE PREVIOUS MONTH . AT THE COMMISSION'S REQUEST , WHEN THE LEVEL OF 75 % OF THE CEILING IS REACHED , THE MEMBER STATES SHALL FORWARD THE LISTS OF CHARGES TO THE COMMISSION EVERY 10 DAYS ; THESE LISTS SHALL BE FORWARDED WITHIN FIVE DAYS OF THE END OF EACH 10-DAY PERIOD . ARTICLE 10 THE MEMBER STATES SHALL , IN CLOSE COOPERATION WITH THE COMMISSION , TAKE ALL NECESSARY MEASURES TO ENSURE THAT THIS DECISION IS APPLIED . ARTICLE 11 THE MEMBER STATES SHALL TAKE ALL MEASURES NECESSARY FOR THE IMPLEMENTATION OF THIS DECISION . ARTICLE 12 THIS DECISION SHALL ENTER INTO FORCE ON 1 JANUARY 1985 . DONE AT BRUSSELS , 18 DECEMBER 1984 . THE PRESIDENT P . BARRY ANNEX II LIST OF PRODUCTS IN RESPECT OF WHICH THE COMMON CUSTOMS TARIFF DUTIES ARE COMPLETELY SUSPENDED UNDER THE GENERALIZED TARIFF PREFERENCES GRANTED TO DEVELOPING COUNTRIES AND TERRITORIES ORDER NO * CCT HEADING NO AND NIMEXE CODE * DESCRIPTION 62.0010 * 73.09 ( 73.09-00 ) * UNIVERSAL PLATES OF IRON OR STEEL 62.0020 * 73.12 ( 73.12-11 , 19 , 21 , 51 , 71 ) * HOOP AND STRIP , OF IRON OR STEEL , HOT-ROLLED OR COLD-ROLLED : * * A . NOT FURTHER WORKED THAN HOT-ROLLED * * B . NOT FURTHER WORKED THAN COLD-ROLLED : * * I . IN COILS FOR THE MANUFACTURE OF TINPLATE * * C . CLAD , COATED OR OTHERWISE SURFACE-TREATED : * * III . TINNED : * * A ) TINPLATE * * V . OTHER ( FOR EXAMPLE , COPPER-PLATED , ARTIFICIALLY OXIDIZED , LACQUERED , NICKEL-PLATED , VARNISHED , CLAD , PARKERIZED , PRINTED ) : * * A ) NOT FURTHER WORKED THAN CLAD : * * 1 . HOT-ROLLED 62.0030 * 73.13 ( 73.13-41 ) ( 1 ) * SHEETS AND PLATES , OF IRON OR STEEL , HOT-ROLLED OR COLD-ROLLED : * * B . OTHER SHEETS AND PLATES : * * II . NOT FURTHER WORKED THAN COLD-ROLLED , OF A THICKNESS OF : * * A ) 3 MM OR MORE 62.0040 * 73.15 ( 73.65-53 ) ( 1 ) * ALLOY STEEL AND HIGH CARBON STEEL IN THE FORMS MENTIONED IN HEADING NOS 73.06 TO 73.14 : * * A . HIGH CARBON STEEL : * * VII . SHEETS AND PLATES : * * B ) NOT FURTHER WORKED THAN COLD-ROLLED , OF A THICKNESS OF : * * 1 . 3 MM OR MORE * * B . ALLOY STEEL : * * VII . SHEETS AND PLATES : * * B ) OTHER SHEETS AND PLATES : * ( 73.75-53 , 54 , 59 ) ( 1 ) * 2 . NOT FURTHER WORKED THAN COLD-ROLLED , OF A THICKNESS OF : * * AA ) 3 MM OR MORE 62.0050 * 73.16 ( 73.16-14 , 16 , 17 , 20 , 40 , 51 ) * RAILWAY AND TRAMWAY TRACK CONSTRUCTION MATERIAL OF IRON OR STEEL , THE FOLLOWING : RAILS , CHECK-RAILS , SWITCH BLADES , CROSSINGS ( OR FROGS ) , CROSSING PIECES , POINT RODS ; RACK RAILS , SLEEPERS , FISH-PLATES , CHAIRS , CHAIR-WEDGES , SOLE PLATES ( BASE PLATES ) , RAIL CLIPS , BEDPLATES , TIES , AND OTHER MATERIAL SPECIALIZED FOR JOINING OR FIXING RAILS : * * A . RAILS : * * II . OTHER * * B . CHECK-RAILS * * C . SLEEPERS * * D . FISH-PLATES AND SOLE PLATES : * * I . ROLLED ( 1 ) PREFERENCES ARE ALSO GRANTED IN RESPECT OF PRODUCTS FALLING WITHIN THIS SUBHEADING , ORIGINATING IN ROMANIA . ANNEX III LIST OF DEVELOPING COUNTRIES AND TERRITORIES ENJOYING GENERALIZED TARIFF PREFERENCES ( 1 ) A . INDEPENDENT COUNTRIES 660 AFGHANISTAN ( 2 ) 208 ALGERIA 330 ANGOLA 459 ANTIGUA AND BARBUDA 528 ARGENTINA 453 BAHAMAS 640 BAHRAIN 666 BANGLADESH ( 2 ) 469 BARBADOS 421 BELIZE 284 BENIN ( 2 ) 675 BHUTAN ( 2 ) 516 BOLIVIA 391 BOTSWANA ( 2 ) 236 BOURKINA FASSO ( 2 ) 508 BRAZIL 703 BRUNEI DARUSSALAM 676 BURMA 328 BURUNDI ( 2 ) 302 CAMEROON 306 CENTRAL AFRICAN REPUBLIC ( 2 ) 244 CHAD ( 2 ) 512 CHILE 720 CHINA 480 COLOMBIA 375 COMOROS ( 2 ) 318 CONGO 436 COSTA RICA 448 CUBA 600 CYPRUS 338 DJIBOUTI ( 2 ) 460 DOMINICA 456 DOMINICAN REPUBLIC 500 ECUADOR 220 EGYPT 428 EL SALVADOR 310 EQUATORIAL GUINEA ( 2 ) 334 ETHIOPIA ( 2 ) 815 FIJI 314 GABON 252 GAMBIA ( 2 ) 276 GHANA 473 GRENADA 416 GUATEMALA 260 GUINEA ( 2 ) 257 GUINEA BISSAU ( 2 ) 488 GUYANA 452 HAITI ( 2 ) 424 HONDURAS 664 INDIA 700 INDONESIA 616 IRAN 612 IRAQ 272 IVORY COAST 464 JAMAICA 628 JORDAN 696 KAMPUCHEA ( CAMBODIA ) 346 KENYA 812 KIRIBATI 636 KUWAIT 684 LAOS ( 2 ) 604 LEBANON 395 LESOTHO ( 2 ) 268 LIBERIA 216 LIBYA 370 MADAGASCAR 386 MALAWI ( 2 ) 701 MALAYSIA 667 MALDIVES ( 2 ) 232 MALI ( 2 ) 228 MAURITANIA 373 MAURITIUS 412 MEXICO 204 MOROCCO 366 MOZAMBIQUE 803 NAURU 672 NEPAL ( 2 ) 432 NICARAGUA 240 NIGER ( 2 ) 288 NIGERIA 652 NORTH YEMEN ( 2 ) 649 OMAN 662 PAKISTAN 442 PANAMA 801 PAPUA NEW GUINEA 520 PARAGUAY 504 PERU 708 PHILIPPINES 644 QATAR 247 REPUBLIC OF CAPE VERDE ( 2 ) 324 RWANDA ( 2 ) 819 WESTERN SAMOA ( 2 ) 311 SAO TOME AND PRINCIPE ( 2 ) 632 SAUDI ARABIA 248 SENEGAL 355 SEYCHELLES AND DEPENDENCIES ( 2 ) 264 SIERRA LEONE ( 2 ) 706 SINGAPORE 806 SOLOMON ISLANDS 342 SOMALIA ( 2 ) 728 SOUTH KOREA 656 SOUTH YEMEN ( 2 ) 669 SRI LANKA 450 ST CHRISTOPHER AND NEVIS 465 ST LUCIA 467 ST VINCENT 224 SUDAN ( 2 ) 492 SURINAM 393 SWAZILAND 608 SYRIA 352 TANZANIA ( 2 ) 680 THAILAND 280 TOGO ( 2 ) 817 TONGA ( 2 ) 472 TRINIDAD AND TOBAGO 212 TUNISIA 807 TUVALU 350 UGANDA ( 2 ) 647 UNITED ARAB EMIRATES 524 URUGUAY 816 VANUATU 484 VENEZUELA 690 VIETNAM 048 YUGOSLAVIA 322 ZAIRE 378 ZAMBIA 382 ZIMBABWE ( 1 ) THE CODE NUMBER PRECEDING THE NAME OF EACH BENEFICIARY COUNTRY OR TERRITORY IS THAT GIVEN IN " GEONOMENCLATURE " ( REGULATION ( EEC ) NO 3537/82 ( OJ NO L 371 , 30 . 12 . 1982 , P . 7 ) , EXTENDED BY REGULATION ( EEC ) NO 3655/83 ( OJ NO L 361 , 24 . 12 . 1983 , P . 31 ) ) . ( 2 ) THIS COUNTRY IS ALSO INCLUDED IN ANNEX IV . B . COUNTRIES AND TERRITORIES DEPENDENT OR ADMINISTERED , OR FOR WHOSE EXTERNAL RELATIONS MEMBER STATES OF THE COMMUNITY OR THIRD COUNTRIES ARE WHOLLY OR PARTLY RESPONSIBLE 808 AMERICAN OCEANIA ( 2 ) 802 AUSTRALIAN OCEANIA ( CHRISTMAS ISLAND , COCOS ( KEELING ) ISLANDS , HEARD ISLAND AND MCDONALD ISLANDS , NORFOLK ISLAND ) 413 BERMUDA 357 BRITISH INDIAN OCEAN TERRITORY 463 CAYMAN ISLANDS 529 FALKLAND ISLANDS AND FALKLAND DEPENDENCIES 822 FRENCH POLYNESIA 044 GIBRALTAR 406 GREENLAND ( 1 ) 740 HONG KONG 743 MACAO 377 MAYOTTE 476 NETHERLANDS ANTILLES 809 NEW CALEDONIA AND DEPENDENCIES 814 NEW ZEALAND OCEANIA ( TOKELAU AND NIUE ISLANDS ; COOK ISLANDS ) 813 PITCAIRN 890 POLAR REGIONS ( FRENCH SOUTHERN AND ANTARCTIC TERRITORIES , AUSTRALIAN ANTARCTIC TERRITORIES , BRITISH ANTARCTIC TERRITORIES ) 329 ST HELENA AND ST HELENA DEPENDENCIES 454 TURKS AND CAICOS ISLANDS 457 VIRGIN ISLANDS OF THE UNITED STATES 811 WALLIS AND FUTUNA ISLANDS 450 WEST INDIES NOTE : THE ABOVE LISTS MAY BE AMENDED SUBSEQUENTLY TO TAKE ACCOUNT OF CHANGES IN THE INTERNATIONAL STATUS OF COUNTRIES OR TERRITORIES . ( 1 ) AS FROM THE ENTRY INTO FORCE OF THE TREATY , SIGNED IN BRUSSELS ON 13 MARCH 1984 , AMENDING THE TREATIES ESTABLISHING THE EUROPEAN COMMUNITIES WITH REGARD TO GREENLAND OR OF INTERIM MEASURES AGREED IN THE COUNCIL .( 2 ) AMERICAN OCEANIA INCLUDES : GUAM , AMERICAN SAMOA ( INCLUDING SWAIN'S ISLAND ) , MIDWAY ISLANDS , JOHNSTON AND SAND ISLANDS , WAKE ISLAND AND THE TRUST TERRITORY OF THE PACIFIC ISLANDS ( THE CAROLINE , MARIANAS AND MARSHALL ISLANDS ) . ANNEX IV LIST OF LEAST-DEVELOPED DEVELOPING COUNTRIES 660 AFGHANISTAN 666 BANGLADESH 284 BENIN 675 BHUTAN 391 BOTSWANA 236 BOURKINA FASSO 328 BURUNDI 306 CENTRAL AFRICAN REPUBLIC 244 CHAD 375 COMOROS 338 DJIBOUTI 310 EQUATORIAL GUINEA 334 ETHIOPIA 252 GAMBIA 260 GUINEA 257 GUINEA BISSAU 452 HAITI 684 LAOS 395 LESOTHO 386 MALAWI 667 MALDIVES 232 MALI 672 NEPAL 240 NIGER 652 NORTH YEMEN 247 REPUBLIC OF CAPE VERDE 324 RWANDA 819 WESTERN SAMOA 311 SAO TOME AND PRINCIPE 355 SEYCHELLES AND DEPENDENCIES 264 SIERRA LEONE 342 SOMALIA 656 SOUTH YEMEN 224 SUDAN 352 TANZANIA 280 TOGO 817 TONGA 350 UGANDA